Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

In Claim 9
	Line 10 “padding machine.” has been changed to “padding machine; and receiving the graded portion on a graded material conveyor below the vibrating screen.”

Claim 13 has been amended to read as follows

13. The method of claim 9, wherein depositing the graded portion includes conveying the graded portion laterally to the first lateral side of the padding machine with the graded material conveyor. 
	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for separating material, comprising: moving ungraded material from a material pile on a ground onto a main conveyor of a padding machine; conveying the ungraded material onto a vibrating screen using the main conveyor; separating the material into a graded portion and an oversize portion using the vibrating screen; conveying the graded portion into a graded pile using a graded material conveyor; conveying the oversize portion into an oversize pile using an oversize material conveyor; adjusting a mouth of the padding machine to be parallel to a surface grade: and leveling at least one component of the padding machine, the at least one component including at least one of the main conveyor, the vibrating screen, the graded material conveyor, or the oversize material conveyor.


Claim 9 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, 

Claim 18 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for separating material, comprising: receiving the material from a surface location onto a main conveyor on a padding machine; separating the material into a graded portion and an oversize portion using a vibrating screen; receiving the graded portion on a graded material conveyor positioned below the vibrating screen; conveying the graded portion in a first direction away from the vibrating screen; receiving the oversize portion on an oversize material conveyor positioned at an end of the vibrating screen; conveying the oversize portion in second direction away from the vibrating screen, wherein the first direction and the second direction are parallel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655